             Case 1:19-cr-00143-DAD-BAM Document 196 Filed 01/19/21 Page 1 of 1



 1   MICHAEL W. BERDINELLA, SBN: 085038
     Law Office of Michael W. Berdinella
 2   726 West Barstow, Suite 100
     Fresno, CA 93704
 3
     E-mail: attyberdinella@gmail.com
 4   Phone: (559) 436-8000
     Fax: (559) 436-8900
 5
     Attorney for Defendant
 6   Raul Lopez Jr.
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                      ) Case No.: 1:19-CR-00143-DAD-BAM
                                                    )
11                  Plaintiff,                      )
                                                    )
12                                                  ) ORDER TO SEAL DOCUMENTS
     vs.                                            )
13                                                  ) HEARING DATE: JANUARY 26, 2021
     RAUL LOPEZ JR.,                                ) HEARING TIME: 2:00 PM
                                                    ) JUDGE: HON. BARBARA A. MCAULIFFE
14   Defendant                                      )
15

16

17             Upon application of the Defendant Raul Lopez Jr.., through Counsel Michael W.

18    Berdinella, and good cause being show as set forth in Defendant's request to seal at Docket

19    193,
              IT IS HEREBY ORDERED that Defendant’s Motion for Bail Review and Exhibits A
20
     through E shall be SEALED until ordered unsealed by the Court.
21
     IT IS SO ORDERED.
22

23         Dated:   January 19, 2021                           /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28                                      Notice of Request to Seal - 1
